Case: 15-41208      Document: 00513475151         Page: 1    Date Filed: 04/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-41208                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
WOODROW J. JONES, SR.,                                                      April 21, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

TEXAS JUVENILE JUSTICE DEPARTMENT, Interim Executive Director
(Linda Brooks),

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:14-CV-60


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Woodrow J. Jones, Sr. is a former employee of the
Texas Juvenile Justice Department (“TJJD”). He alleges that TJJD unlawfully
terminated him in retaliation for filing a grievance. He further alleges that
TJJD did not follow its own internal procedures for handling employee
complaints and treated white employees more favorably than black employees.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-41208        Document: 00513475151          Page: 2     Date Filed: 04/21/2016



                                        No. 15-41208
       Jones, appearing pro se, sued TJJD in federal court. Jones also named
TJJD’s interim executive director, Linda Brooke (the “Director”), as an
additional defendant in her official capacity. 1 Jones raises claims under Title
VII and 42 U.S.C. § 1983 against both Defendants. He seeks reinstatement,
back and front pay, and other injunctive and monetary relief.
       The district court 2 entered judgment in Defendants’ favor on all of
Jones’s claims. For the following reasons, we affirm in part, vacate in part, and
remand for further proceedings.


                                               I.
       The district court dismissed Jones’s Title VII claims because it concluded
that Jones failed to timely file a formal EEOC charge. After reviewing the
record, we agree that Jones’s EEOC charge was untimely. 3 The district court
therefore correctly dismissed Jones’s Title VII claims. 4


                                               II.
       Jones also raised a variety of claims pursuant to 42 U.S.C. § 1983.
Specifically, he claims that Defendants violated his rights under 42 U.S.C. §




       1  The record indicates that Brooke is no longer the Director. Jones has not sued the
Director in her individual capacity; he has sued her in her official capacity alone. As a result,
Brooke’s “successor is automatically substituted as a party.” FED. R. CIV. P. 25(d).
        We also note that the case caption misspells Brooke’s name as “Brooks.”
        2 The parties consented to proceed before a Magistrate Judge.
        3 See Huckabay v. Moore, 142 F.3d 233, 238 (5th Cir. 1998) (“In a state that, like Texas,

provides a state or local administrative mechanism to address complaints of employment
discrimination, a title VII plaintiff must file a charge of discrimination with the EEOC within
300 days after learning of the conduct alleged.” (citing 42 U.S.C. § 2000e-5(e)(1))).
        4 See Barrow v. New Orleans S.S. Ass’n, 932 F.2d 473, 476-77 (5th Cir. 1991) (“If an

EEOC charge is untimely filed, a suit based upon the untimely charge should be dismissed.”
(citing McClinton v. Alabama By-Prods. Corp., 743 F.2d 1483, 1485 (11th Cir. 1984))).
                                               2
     Case: 15-41208        Document: 00513475151          Page: 3     Date Filed: 04/21/2016



                                        No. 15-41208
1981, 5 the First Amendment, the Equal Protection Clause, and the Due
Process Clause. The district court concluded that the Eleventh Amendment
barred all of these claims.
       We agree that the Eleventh Amendment bars all of Jones’s claims
against TJJD. 6 The district court therefore properly dismissed those claims.
       However, the district court erred by concluding that the Eleventh
Amendment bars all of Jones’s claims against the Director. Notwithstanding
the Eleventh Amendment, a plaintiff may sue “individual persons in their
official capacities as agents of the state” in federal court if “the relief sought”
is “declaratory or injunctive in nature and prospective in effect.” 7 This
exception to Eleventh Amendment immunity is known as the Ex Parte Young 8
doctrine, and it is “‘based on the legal fiction that a sovereign state cannot
authorize an agent to act unconstitutionally.’” 9
       “[A] request for reinstatement is sufficient to bring a case within the Ex
Parte Young exception to Eleventh Amendment immunity, as it is a claim for
prospective relief designed to end a continuing violation of federal law.” 10 Thus,
the Eleventh Amendment does not bar Jones’s § 1983 claims against the


       5  See Oden v. Oktibbeha Cnty., Miss., 246 F.3d 458, 462 (5th Cir. 2001) (“Plaintiffs
may also pursue a § 1983 cause of action against persons acting under color of state law in
order to assert their substantive rights under § 1981.”).
        6 See Moore v. La. Bd. of Elementary & Secondary Educ., 743 F.3d 959, 963 (5th Cir.

2014) (holding that the Eleventh Amendment generally deprives federal courts of
“jurisdiction over suits against a state [or] a state agency”); Sessions v. Rusk State Hosp., 648
F.2d 1066, 1069 (5th Cir. 1981) (“[42 U.S.C.] § 1981 contains no congressional waiver of the
state’s eleventh amendment immunity.”).
        7 Saltz v. Tenn. Dep’t of Emp’t Sec., 976 F.2d 966, 968 (5th Cir. 1992) (citing WRIGHT

ET AL., FEDERAL PRACTICE AND PROCEDURE: JURISDICTION 2D §§ 4231-32 (1988)).
        8 209 U.S. 123 (1908).
        9 K.P. v. LeBlanc, 729 F.3d 427, 439 (5th Cir. 2013) (brackets omitted) (citing K.P. v.

LeBlanc, 627 F.3d 115, 129 (5th Cir. 2010)).
        10 Nelson v. Univ. of Tex. at Dall., 535 F.3d 318, 324 (5th Cir. 2008). Accord Kobaisy v.

Univ. of Miss., 624 F. App’x 195, 198 (5th Cir. 2015) (“Section 1983 claims against state
officials for prospective injunctive relief under § 1983 [sic], such as Kobaisy’s request for
reinstatement, are not barred by sovereign immunity.”).
                                               3
     Case: 15-41208        Document: 00513475151           Page: 4     Date Filed: 04/21/2016



                                        No. 15-41208
Director for reinstatement and other prospective injunctive relief. We therefore
vacate the judgment to the extent the district court dismissed those claims
against the Director in her official capacity. 11
       However, the Eleventh Amendment bars Jones from recovering back
pay, 12 front pay, 13 or other monetary relief. 14 We therefore affirm the judgment
to the extent Jones seeks those forms of relief. 15


                                              III.
       Jones also filed two discovery motions in the district court. The district
court denied those motions as moot because it concluded that “additional
factual discovery regarding the underlying facts of Jones’s termination would
not alter the court’s analysis of whether the TJJD is entitled to Eleventh
Amendment immunity.” Jones challenges that order on appeal.
       As explained above, the Eleventh Amendment does not bar all of
Jones’s claims against the Director. Thus, Jones’s discovery motions may no




       11  On remand, the district court may consider whether Jones’s complaint otherwise
states a claim against the Director on which relief can be granted. We express no view on
that issue.
        12 See Meiners v. Univ. of Kan., 359 F.3d 1222, 1232 (10th Cir. 2004) (“[T]he claims for

back pay . . . are barred by the Eleventh Amendment.”).
        13 See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698 (3d Cir. 1996) (“Plaintiffs’

request for ‘front pay’ does not . . . fall within the boundaries of permissible relief defined by
Ex Parte Young and we therefore affirm the district court’s holding that these claims are
barred by the Eleventh Amendment.”).
        14 See Edelman v. Jordan, 415 U.S. 651, 663 (1974) (“[A] suit by private parties seeking

to impose a liability which must be paid from public funds in the state treasury is barred by
the Eleventh Amendment.”).
        15 That said, Jones may be able to recover fees and costs if he ultimately obtains

prospective injunctive relief. See Warnock v. Pecos Cnty., Tex., 88 F.3d 341, 343 (5th Cir.
1996) (“Claims for fees associated with prospective relief and fees that may be awarded as
costs are not barred by the Eleventh Amendment.” (citing Hutto v. Finney, 437 U.S. 678, 692
(1978))).
                                                4
     Case: 15-41208       Document: 00513475151         Page: 5     Date Filed: 04/21/2016



                                       No. 15-41208
longer be moot. 16 We therefore vacate the district court’s order denying
Jones’s discovery motions.


                                             IV.
       We deny Jones’s motions to sanction Defendants and strike their
appellate brief.


                                             V.
       In sum, we vacate the judgment to the extent the district court dismissed
Jones’s § 1983 claims for reinstatement and other prospective injunctive relief
against the Director in her official capacity. We also vacate the district court’s
order denying Jones’s discovery motions as moot. We affirm the judgment in
all other respects. We remand for further proceedings consistent with this
opinion.
       AFFIRMED in part, VACATED in part, and REMANDED. The motion
for sanctions is DENIED. The motion to strike is DENIED.




       16  We express no view on that issue, which we leave to the district court to decide in
the first instance.
                                              5